Citation Nr: 0829794	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-28 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

4.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Rodolfo F. Reynoso, Attorney




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service with the Special Philippine 
Scouts from July 1946 to February 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The evidence, overall, demonstrates that the veteran's 
COPD was not incurred while on active duty.

2.  The evidence, overall, demonstrates that the veteran's 
heart disease was not incurred while on active duty.

3.  The evidence, overall, demonstrates that the veteran's 
PTB was not incurred while on active duty.

4.  The evidence, overall, demonstrates that the veteran's 
emphysema was not incurred while on active duty.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  Service connection for heart disease is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  Service connection for PTB is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

4.  Service connection for emphysema is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that his current COPD, heart disease, PTB, 
and emphysema were caused by his service, more than one-half 
century ago.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Medical records submitted from 
James L. Gordon Memorial Hospital and medical statements 
submitted from Dr. "D." and Dr. "Z." indicate treatment 
for COPD, atherosclerotic aorta, PTB, and emphysema.  Based 
on the above, the evidence indeed shows each of the four 
claimed disabilities as current.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  When service 
medical records are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  

In this case, the veteran's records appear to have been 
destroyed in the fire at the National Personnel Records 
Center in St. Louis, Missouri in July 1973.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

Unfortunately, no other records are in evidence regarding any 
medical complaints, treatments, or diagnoses of the veteran 
in service.  The Board must find this to provide limited 
negative evidence against this claim. 

Post-service, it is significant that the medical evidence 
shows that the veteran did not receive treatment for any of 
the four claimed disabilities until 2001, over 52 years after 
discharge.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between any current pulmonary or cardiovascular 
condition and the veteran's period of active service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Specifically, the veteran was diagnosed with and 
treated for COPD, heart disease, PTB, and emphysema over 
fifty years after service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate whether it is at least as likely as not that the 
current pulmonary and cardiovascular disabilities were caused 
by military service.   

Simply stated, the Board finds that the treatment records 
provide evidence against these claims, indicating four 
disorders that began many, many years after service without 
connection to service.  

Based on the fact that the VA can not find service records 
from more than one-half century ago, even if the Board were 
to assume some sort of disease during service occurred, the 
Board finds that the record clearly indicates no connection 
between that disease and a problem that appears to have begun 
nearly 50 years after service.  

The Board must take note of the veteran's extensive history 
as a smoker, which the veteran has stated is due to his time 
in service.  However, such an assertion cannot be considered 
as evidence for service connection claims received by the VA 
after June 9, 1998.  38 C.F.R. § 3.300.  As these claims were 
received in 2005, the disabilities will not be considered 
service connected on the basis that they are allegedly 
attributable to the veteran's use of tobacco products during 
service.

The Board acknowledges that the veteran has submitted lay 
statements indicating that he has suffered from pulmonary 
difficulties since discharge from service.  In this regard, 
the veteran is indeed competent to report symptoms of 
breathing difficulties.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R. § 3.159(a)(2).  However, the veteran's lay 
contentions in this case are outweighed by the post-service 
medical record, which includes many notations relating the 
veteran's health problems to his civilian career after 
separation.  Simply put, the veteran's lay contentions are 
not consistent with the other evidence of record, and are 
outweighed by this evidence.

In summary, the medical evidence of record does not support 
the contention that the veteran's pulmonary and 
cardiovascular problems are connected to service.  Based on 
the above, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for COPD, heart disease, PTB, and 
emphysema.  In denying his claims, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2005 and July 2005 those fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there was no medical evidence submitted 
establishing that COPD, heart disease, pulmonary 
tuberculosis, or emphysema occurred in service or anytime 
within 50 years of discharge.  There is also no indication 
that the disabilities may be associated with the veteran's 
service or his other service-connected disabilities.  The 
third factor's low threshold was not met, as no evidence 
submitted indicates a nexus between the current disabilities 
and service.  

Regarding the lay statements, the Board must find that they 
are entitled to no probative value and the post-service 
medical record provides such negative evidence against these 
claims, clearly indicating problems that began many years 
after service.  Therefore, an examination does not need to be 
obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted treatment 
records from James L. Gordon Memorial Hospital and medical 
statements from Dr. D. and Dr. Z.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for heart disease is denied.

Service connection for pulmonary tuberculosis is denied.

Service connection for emphysema is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


